Citation Nr: 0117217	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment beginning October 23, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty in service from September 
1974 until his retirement in September 1994.  The appellant 
is the veteran's spouse.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
decision letter from the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The appellant contends that as her basic eligibility for 
Chapter 35 benefits was established effective October 1, 
1994, she should receive retroactive Chapter 35 benefits for 
verified periods of enrollment from October 23, 1995.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2000).  The issue in this 
case is not whether the appellant is eligible for Chapter 35 
benefits.  Rather, the issue that must be decided here is 
what is the proper commencing date for the award of Chapter 
35 educational assistance benefits.

The basic facts of this case are not in dispute.  In October 
1999, the veteran was awarded permanent and total disability 
based on his service-connected disability effective October 
1, 1994, and eligibility for Chapter 35 Dependents' 
Educational Assistance was also established from that date.  
On January 28, 2000, the RO received the appellant's 
Application for Survivors' and Dependents' Education 
Assistance and verification from Columbia College and Webster 
University certifying that the appellant had been enrolled 
from October 23, 1995 to October 9, 1999 at Columbia College 
and from May 24, 1999 to July 27, 2000 at Webster University.  
The RO then contacted officials at the Columbia College in 
April 2000 for verification of the actual courses for which 
the appellant was enrolled in 1999.  It was reported that in 
1999, the appellant was only enrolled in one course from 
August 20, 1999 to October 9, 1999 at that educational 
institution.

By VA letter dated in April 2000, the appellant was notified 
that she was not eligible for retroactive payment of 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, for the period from October 23,1995 to 
January 28, 1999, because her enrollment certification and 
claim for benefits was received more than one year after the 
enrollment period.  The appellant was also informed that the 
VA was assigning May 24, 1999, as her date of eligibility for 
Chapter 35 benefits.  She was notified that she could elect a 
later commencement date if she wished.  The appellant was 
further informed that although she had verified enrollment at 
Columbia College since that commencement date (from August to 
October 1999), the VA was awarding benefits for 1999 for the 
courses taken at Webster University as the VA could not award 
benefits for more than one school at a time unless there was 
a parent/supplemental relationship between the schools.

The Board notes that certain portions of 38 C.F.R. Part 21 
pertaining to claims and effective dates for awards of 
educational assistance benefits were changed, effective June 
3, 1999.  See 64 Fed. Reg. 23,769 (1999).  This regulatory 
amendment established a standard for determining what 
constitutes a formal claim, an informal claim, and an 
abandoned claim that could be applied uniformly to the 
educational assistance programs VA administers.  In addition, 
the amendment established less restrictive effective dates 
for awards of educational assistance and uniform time limits 
for acting to complete claims, and clarified VA's 
responsibilities when a claim is filed.  Most importantly, 
the amendment eliminated regulations establishing the 
commencing date of an award as the later of one year before 
the date of receipt of claim or one year before the date of 
receipt of an enrollment certificate from the educational 
institution attended.  See 64 Fed. Reg. 23,769-23,773 (May 4, 
1999).  In the proposed rulemaking it was noted that delays 
in receipt of certification are typically the fault of the 
educational institution and certification of enrollment was 
not felt to be under the individual's control.  63 Fed. Reg. 
23,409 (April 29, 1998).  Pursuant to this regulatory 
amendment, the receipt date of an enrollment certification is 
no longer relevant and the receipt date of an application for 
educational assistance benefits would generally control. 

In addition, on November 1, 2000, Congress revised the law 
governing, in pertinent part, effective dates for some awards 
of Chapter 35 benefits.  See Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, 
§ 113, 114 Stat. 1832 (2000).  This Act allows the RO to 
consider an application for Chapter 35 benefits as having 
been filed on an applicant's eligibility date for Chapter 35 
benefits provided other specified criteria are met, 
essentially allowing payment of Chapter 35 benefits to some 
spouses and children from an earlier date than provided 
previously.  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990). ).  In this case, to ensure that the 
appellant is afforded due process of law, the RO should 
consider the appellant's claim pursuant to the most recent 
changes in the law. 

Also, the RO should comply with all notification and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), which was also passed while the appellant's 
appeal was pending.  The VCAA enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

This case is REMANDED to the RO for the following 
development:

1.  The RO should undertake any action 
that is necessary to comply with the 
notification and assistance requirements 
of the VCAA.

2.  The RO should then readjudicate the 
appellant's claim pursuant to all current 
governing legal criteria to include the 
Veterans Benefits and Health Care 
Improvement Act of 2000.  If the RO 
affirms its prior denial, the RO should 
provide the appellant, and her 
representative with a supplemental 
statement of the case, which includes all 
laws and regulations applicable to this 
claim, and afford her an opportunity to 
respond thereto before the claim is 
returned to the Board for additional 
review.


The purpose of this REMAND is to afford the appellant due 
process of law.  The  Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

